Case: 21-60152      Document: 00516027008           Page: 1     Date Filed: 09/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                   No. 21-60152                          September 23, 2021
                                 Summary Calendar                            Lyle W. Cayce
                                                                                  Clerk

   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Antonio Turner,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                            USDC No. 3:08-CR-141-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Antonio Turner, federal prisoner # 16225-043, was convicted of:
   interference with commerce by robbery, in violation of 18 U.S.C. § 1951;
   brandishing a firearm during a crime of violence, in violation of 18 U.S.C.
   § 924(c)(1)(A)(ii); carjacking resulting in serious bodily injury, in violation of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60152      Document: 00516027008           Page: 2   Date Filed: 09/23/2021




                                     No. 21-60152


   18 U.S.C. § 2119; discharging a firearm during a crime of violence, in
   violation of § 924(c)(1)(C)(i); and possession of a firearm by a felon, in
   violation of 18 U.S.C. § 922(g)(1). Our court affirmed. United States v.
   Turner, 674 F.3d 420, 426 (5th Cir. 2012).
          Turner, serving a 1,000-month aggregate sentence, appeals the denial,
   without prejudice, of his motion for sentence reduction for compassionate
   release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). He contends: the 18
   U.S.C. § 3553(a) sentencing factors weigh in favor of reduction; and the
   district court abused its discretion because the following extraordinary-and-
   compelling reasons warrant reduction: amendments to 18 U.S.C. § 924(c)
   under the First Step Act of 2018; the Supreme Court’s decision in Dean v.
   United States, 137 S. Ct. 1170 (2017); his rehabilitation efforts in prison; and
   his age at the time of the offenses, combined with the sentence imposed.
          As reflected above, denial of a compassionate-release motion is
   reviewed for abuse of discretion. United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020). A district court may reduce a term of imprisonment if,
   after considering the applicable § 3553(a) factors, it concludes
   “extraordinary and compelling reasons warrant such a reduction”. 18
   U.S.C. § 3582(c)(1)(A)(i).     The policy statements and commentary in
   Sentencing Guideline § 1B1.13 are not binding when a court addresses a
   prisoner’s compassionate-release motion. United States v. Shkambi, 993 F.3d
   388, 393 (5th Cir. 2021).
          Although the court concluded extraordinary-and-compelling reasons
   did not exist based on post-sentencing changes in the law, it alternatively
   denied Turner’s motion upon deciding the § 3553(a) factors did not weigh in
   his favor. Turner’s disagreement with the court’s weighing of those factors
   is not sufficient to demonstrate abuse of discretion. See Chambliss, 948 F.3d




                                          2
Case: 21-60152     Document: 00516027008          Page: 3   Date Filed: 09/23/2021




                                   No. 21-60152


   at 694 (explaining disagreement with factor analysis insufficient to support
   reversal).
          AFFIRMED.




                                        3